Case 2:19-cv-00817-RGK-AFM Document 30 Filed 04/02/20 Page 1 of 2 Page ID #:142




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
   4 bleimkuhler@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   5 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   6 Facsimile: 714.513.5130
   7 Attorneys for Defendants,
     ONE WESTSIDE, LLC and
   8 WESTSIDE TAVERN PARTNERS, LLC
   9
                                      UNITED STATES DISTRICT COURT
  10
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
       Shonna Counter,                                  Case No. 2:19-cv-00817-RGK
  13                                                    Honorable R. Gary Klausner
                         Plaintiff,
  14                                                    NOTICE OF ERRATA RE MOTION
                v.                                      FOR SUMMARY JUDGMENT
  15                                                    [DKT 28]
     One Westside, LLC, a Delaware
  16 Limited Liability Company; Westside                Hearing Date:       May 4, 2020
     Tavern Partners, LLC, a Delaware                   Hearing Time:       9:00 a.m.
  17 Limited Liability Company; and Does                Courtroom:          850
     1-10,
  18
                 Defendants.
  19                                                    Action Filed:       February 4, 2019
                                                        Trial Date:         June 16, 2020
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                          Case No. 2:19-cv-00817-RGK
       SMRH:4813-3284-0121.1                  NOTICE OF ERRATA RE MOTION FOR SUMMARY JUDGMENT
Case 2:19-cv-00817-RGK-AFM Document 30 Filed 04/02/20 Page 2 of 2 Page ID #:143




   1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2            PLEASE TAKE NOTICE that on April 1, 2020 Defendants One Westside,
   3 LLC and Westside Tavern Partners, LLC (“Defendants”) filed a Motion for
   4 Summary Judgment [Dkt 28] inadvertently omitting the Notice of Motion in this
   5 case. Defendants respectfully request the Court accept the filing of their
   6 concurrently re-filed motion for summary judgment that was not altered in any
   7 manner from what was submitted yesterday, other than including the Notice of
   8 Motion.
   9
       Dated: April 2, 2020
  10
  11                                SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  12
  13                                By                   /s/ Gregory F. Hurley
  14                                                    GREGORY F. HURLEY
  15                                                Attorneys for Defendants,
  16                                               ONE WESTSIDE, LLC and
                                               WESTSIDE TAVERN PARTNERS, LLC
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                     Case No. 2:19-cv-00817-RGK
       SMRH:4813-3284-0121.1             NOTICE OF ERRATA RE MOTION FOR SUMMARY JUDGMENT
